Case 1:19-cv-17196-NLH-JS Document 197 Filed 10/08/20 Page 1 of 7 PagelD: 2323

BIRCHMEIER & POWELL LLC
COUNSELLORS AT LAW
1891 STATE HIGHWAY 50
PO BOX 582
TUCKAHOE NJ 08250-0582
(609) 628-3414
(609) 628-2966 (FAX)
info@birchmeierlaw.com
www. birchmeierlaw.com

JAMES R. BIRCHMEIER °* GLOUCESTER COUNTY OFFICE
ERIN R. THOMPSON 53 NEWTON AVENUE
EDWARD N. ROMANIK WOODBURY NJ 08096

SANDRA A. SORANTINO

DONALD A. POWELL
RETIRED

© CERTIFIED BY THE SUPREME COURT OF
NEW JERSEY AS A CIVIL TRIAL ATTORNEY
*ALSO MEMBER PA. BAR

OUR FILENO. 13,289) October 7, 2020 Electronically Filed

Honorable Joel M. Schneider, U.S.M.J.
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
Mitchell H. Cohen U.S. Courthouse

1 John F. Gerry Plaza — 4" & Cooper Streets
Camden, NJ 08101

Re: Brian F. McBride v. Township of Washington, et als
Civil Action No. 1:19-cv-17196 (NLH/JS)

Dear Judge Schneider:

Initially, I would like to thank Your Honor for taking the time to discuss potential settlement between the parties.
On behalf of the Washington Township defendants, I now respond.

Attached for Your Honor's review is a copy of the pro se plaintiff's letter dated September 25, 2020 setting forth
his settlement demands with respect to the Washington Township defendants. In essence, the pro se plaintiff
seeks in excess of $800,000.00 in economic damages and various non-economic demands as well.

In response, attached is my letter directed to the pro se plaintiff dated October 7, 2020, indicating that there
will be no offer on behalf of the Washington Township defendants. Under the circumstances, while I certainly
appreciate Your Honor's offer to become involved in settlement discussions, I do not think they would be fruitful,
and I certainly do not want to waste the Court's time.

That being said, I did want to bring to the Court's attention an additional disturbing letter our office received
from the pro se plaintiff. Attached for Your Honor's review is a copy of the pro se plaintiff's letter directed to
myself and my partner Erin Thompson. Initially, I am unclear as to the "enraging behavior" by my clients,
however, there has been absolutely no evidence produced that my client has been involved in any type of
conduct to disrupt the business of the pro se plaintiff's wife.
Case 1:19-cv-17196-NLH-JS Document 197 Filed 10/08/20 Page 2 of 7 PagelD: 2324

More troubling is, once again, the pro se plaintiff has brought up my spouse despite the fact that the pro se
plaintiff admits that Your Honor was very clear that this type of behavior will not be tolerated from any party.

I am also troubled by the pro se plaintiff's latest threats to file complaints against not only me but also, my
partner, Erin Thompson, who is not even counsel of record. I wanted to make sure the Court was aware of the
pro se plaintiff's latest actions.

Respectfully submitted,

 

JRB:amt
jbirchmeier@birchmeierlaw.com
Enclosures
cc w/encls.: Brian McBride, Pro Se Plaintiff
Sean X. Kelly, Esquire/David E. Madden, Esquire/Christian M. Scheuerman, Esquire
Case 1:19-cv-17196-NLH-JS Document 197 Filed 10/08/20 Page 3 of 7 PagelD: 2325

September 25, 2020

James Birchmeier, Esq.
Birchmeier and Powell, LLC
1891 NJ-50

Tuckahoe, NJ 08250

SETTLEMENT COMMUNICATION
In re: McBride v. Washington Township et al. 1:19-cv-17196
Dear Mtr. Birchmeier,

In follow-up to today’s call with Judge Schneider, I set forth below my proposed settlement. As
ridiculous as your client found my demand for a payment of $5 million, I found your client’s
proposal of $0 to be just as ridiculous. I am very confident that my amended complaint will be
accepted and discovery will ensue. I simply can not understand how yout client has police records
telated to me as a youth that are twenty five years old, but can’t find body worn camera footage
from three years ago.

To review where I see your client:

1) The criminal and civil complaints issued by Angela Donato state my conduct was within the
municipal building and about her as a public figure.

2) The deposition of Donato shows she had no interaction with me outside of her capacity as a
public official.

3) All Donato complaints were dismissed on the grounds that she is a public official and my
public participation is protected.

4) Council President Nick Fazzio admitted Washington Township's liability. I have
purchased Decipher software and validated the exchange as authentic.

5) Discoverable evidence related to the core issues of this case are missing

Accordingly, and given the written admission of liability by your client, I propose the following
settlement terms:
1) Reimbursement of legal fees of $180,000 that I paid to defend myself against vexatious
claims made by Washington Township employee Donato.
a. Reimbursement of post-tax income
2) Reimbursement of lost wages and benefits of $630,000 ($315,000 per year for two years)
that occurred as a result of criminal charges filed by Angela Donato.
3) Compensation due to physical symptoms of emotional distress is open to negotiation.
4) Washington Township will use a conflict inspector from a neighboring town for any
complaints or permit inspections as to Plaintiff, his wife, or family.
5) Separate Mutual General Releases between McBride and Gonter and McBride and Platt
6) Any future litigation planned against McBride will require a resolution of council.
7) Washington Township will issue a public apology for the harassment and inconvenience
McBride sustained as a result of Donato’s abuse of the legal system. Washington Township
will not admit liability but blames an elected official now out of office.
Case 1:19-cv-17196-NLH-JS Document 197 Filed 10/08/20 Page 4 of 7 PagelD: 2326

Please advise your client that I am very firm on recovering my out of pocket expenses and my lost
wages. The cost of “make whole” relief, therefore, is going to be steep because my training and
expetience commands a very high salary.

To avoid another conference with Judge Schnieder, please have your client propose a serious offer.
If you client low balls its settlement, they run the risk of making me more desirous of discovery and
continuing this case to trial.

I look forward to further communications from your client.

Very truly yours,

Dr. Brian McBride
Plaintiff pro se

86 Goodwin Parkway
Sewell, NJ 08080
(856) 352-2995
Case 1:19-cv-17196-NLH-JS Document 197 Filed 10/08/20 Page 5 of 7 PagelD: 2327

James R. Birchmeier, Esq

From: BRIAN MCBRIDE <bf.mcbride@comcast.net>

Sent: Friday, October 02, 2020 8:36 AM

To: jbirchmeier@birchmeieriaw.com; ethompson@birchmeierlaw.com
Subject: In re: McBride v. Washington Township

Attachments: Birchmeier.pdf

Given the recent behavior by your client, please find enclosed a letter which explains the limitations of
my settlement authority as to the above referenced case.
Case 1:19-cv-17196-NLH-JS Document 197 Filed 10/08/20 Page 6 of 7 PagelD: 2328

October 2, 2020

James Birchmeier, Esq.
Erin Thompson Esq.
Birchmeier and Powell, LLC
1890 NJ RT-50

Tuckahoe, NJ

Re: McBride v. Washington Township 1:19-cv-17196
Dear Mr. Birchmeier,

In light of the recent events and behavior of your client, | am compelled to remind you that such
behavior makes it more difficult for both of us to achieve settlement without proceeding to
discovery and trial. | am not certain how you would expect me to negotiate a settlement in good
faith given your clients absolutely enraging behavior.

Since this enraging misconduct has disrupted my wife's business, | have to make it clear to you
that:
1) My wife is not a party to the complaint pending before the District of New Jersey,
referenced above.
2) | do not have authorization from my wife to include her in any settlement agreement to
end the above, referenced litigation
3) Contrary to inaccurate news media reports, | do not have any ownership interest in Cup
of Bliss Coffee Roasters, LLC. Accordingly, | can not enter into any release agreement
on behalf of my wife's business entity nor can | comment on any litigation contemplated
by the entity.

Your client's behavior has occurred repeatedly since 2018. From the outset of this litigation, |
have demanded that you and your law firm gain control of your client. From my vantage point, it
is certainly clear to my wife and | that you sat on your hands. You sat on your hands until |
tested you. | looked at real estate records and found out the name of your spouse. | then used
your spouse's name in a communication to you, which caused you to feel uneasy and bring the
behavior to the attention of the court. The court was very clear that this type of behavior will not
be tolerated from any party. Yet, your client keeps harassing my wife in violation of the court's

admonishment.

Your discordant behavior is precisely what the 14th amendment to the federal constitution
prohibits from any government official, including but not limited to municipal judges. If you fail to
get your client under control | reserve the right to file complaints with the Office of Attorney
Ethics naming you and Ms. Thompson as respondents. | also reserve the right to file a
complaint against you with the New Jersey Advisory Committee on Judicial Conduct. | can
Case 1:19-cv-17196-NLH-JS Document 197 Filed 10/08/20 Page 7 of 7 PagelD: 2329

speak about what action my wife or her business entity may take against you for allowing this
misogynistic behavior to continue.

Let me remind you that you admitted being a fellow member of the "fathers with daughters club."
Public records indicate that your partner, Ms. Thompson is a fellow neighbor and taxpayer in
this town. How can either of you stand for this behavior directed to a woman owned business?

Very truly yours,

Brian McBride
Plaintiff pro se
